DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant(s) Response to Official Action 
	  The response filed on 06/29/2021 has been entered and made of record.

Response to Arguments/Amendments
	Presented arguments have been fully considered but some are held unpersuasive. Examiner’s response to the presented arguments follows below. 


Claim Rejections - 35 USC § 103
Summary of Arguments:
Regarding claims 1, 16-17, the Applicant argues:
Kim does not disclose “concatenating the event streams”. [Remarks: Page 11]
Kim cannot be modified by substituting a concatenation operation for clustering of sub tasks. [Remarks: Page 12]
No motivation exists to modify Kim to implement concatenating the tasks/sub-tasks/user actions in addition to, or instead of, clustering such tasks/sub-tasks/user actions. [Remarks: Page 14]








Regarding claim 15, Applicant argues:
The rejection of claim 15 applies Kim, Kushman, and O'Dowd. Claim 15 depends from claim 1, and therefore the rejection suffers from the same deficiencies as set forth above with respect to claim 1. [Remarks: Page 15]

Examiner’s Response:
Regarding claims 1, 16-17, the Examiner contends:
In computer programming, string concatenation is the operation of joining character strings end-to-end. However, the context of the application and claims is in the field of automating computer based applications by monitoring or recording user inputs. Based on the context of the applicant’s specification (see paragraph [0111]), “the result of concatenation may be a more organized structure than simply a single string of all events in a recorded stream, but may also be parsed to some extent to facilitate human review of the event stream …”. Thus, the conventional definition of concatenation appears to be broader with respect to the instant application.
Accordingly, Kim discloses the concept of concatenating the event streams (Kim: Para. [0057] discloses events that appear the same from the perspective of the user (e.g., a click on the close button of a particular application) may be grouped together and Paras. [0070], [0090] & table 1 disclose that the events may be, for example, pieces of data (e.g., structured data) stored in any suitable format using any suitable data structure(s) using any suitable programming language. Thus, the result of organizing the event streams for example, is the result of formatting the data in any suitable format, or in other words, concatenating the event streams = storing the event streams in any suitable format.).
Kim is not modified by substituting clustering of sub tasks with a concatenation operation. As explained above, Kim discloses the concatenation operation.
Please see the examiner’s remarks above.

Regarding claim 15, the Examiner contends:
Please see the examiner’s remarks above for claim 1.
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., hereinafter referred to as Kim (US 2018/0113780 A1) in view of Kushman et al., hereinafter referred to as Kushman (US 2011/0246881 A1). 

	As per claim 1, Kim discloses a computer-implemented method of identifying one or more processes for robotic automation (RPA) (Kim: Abstract; Para. [0073].), the method comprising:
recording a plurality of event streams (i.e., capturing actions), each event stream corresponding to a human user interacting with a computing device to perform one or more tasks (Kim: Para. [0056] discloses capturing actions of a user interacting with a computing device to perform tasks such as opening web browser.);
concatenating the event streams (Kim: Para. [0057] discloses events that appear the same from the perspective of the user (e.g., a click on the close button of a particular application) may be grouped together and Para. [0070] discloses that the events may be, for example, pieces of data (e.g., structured data) stored in any suitable format using any suitable data structure(s) using any suitable programming language. Thus, the result of organizing the event streams for example, is the result of formatting the data in any suitable format, or in other words, concatenating the event streams = storing the event streams in any suitable format.);

clustering the (Kim: Paras. [0103], [0106], [0107] disclose Scout Service may cluster the plurality of events to generate a plurality of clustered events. The clustering may, for example, group semantically similar events together. The events include a sequence of sub-tasks which are used to identify the tasks. Thus, the events are clustered according to the task type.);
identifying, from among some or all of the clustered (Kim: Paras. [0107], [0110] disclose the Scout Service identifying good candidates for automation from the clustered events.);
(Kim: Paras. [0110]-[0112] disclose the concept of prioritizing the candidates processes by prioritizing the task information seen in table 4 to identify tasks that are likely to yield the most economic value by automating with a software robot.); and
selecting at least one of the prioritized candidate processes for robotic automation (Kim: Para. [0113] discloses selecting the best candidate process for automation according to an automation score.).
	However Kim does not explicitly disclose “… segmenting some or all of the concatenated event streams to generate one or more individual traces performed by the user interacting with the computing device, each trace corresponding to a particular task; clustering the traces … identifying, from among some or all of the clustered traces …”.
	Further, Kushman is in the same field of endeavor and teaches segmenting (i.e., parsing) some or all of the concatenated (i.e., collected actions must be in a form of concatenation if they are parsed) event streams to generate one or more individual traces performed by the user interacting with the computing device, each trace corresponding to a particular task (Kushman: Paras. [0030], [0031], [0044] disclose collects the user’s actions with a computing device as raw data and then parses the data to generate traces that correspond to a particular task.); 
clustering the traces (Kushman: Para. [0054] discloses merging the traces.);
identifying, from among some or all of the clustered traces (Kushman: Paras. [0118], [0147] discloses identifying from the merged traces, the branch that yields the appropriate path the user should follow for task automation.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Kim and Kushman before him or her, to modify the automation system of Kim to include the segmenting identifying concatenated event cluster traces feature as described in Kushman. The motivation for doing so would have been to improve task automation by providing tools to verify correctness and minimizing the steps required (Kushman: [0006].).  


	As per claim 2, Kim-Kushman disclose the computer-implemented method of claim 1, wherein the segmenting and the clustering are performed in tandem as a hybrid segmenting and clustering approach comprising:
identifying, among the concatenated event streams, one or more segments characterized by:
a content similarity greater than or equal to a predetermined similarity threshold;
a frequency of occurrence within the concatenated event streams greater than or equal to a predetermined frequency threshold; and
a length that, if extended further, would cause a change in a corresponding cluster including the one or more segments, wherein the change is characterized by a magnitude greater than or equal to:
a predetermined clustering weight threshold; and/or
a predetermined clustering distance threshold (Kim: Para. [0103] discloses the plurality of events may be clustered based on a distance between the plurality of events such that events that are within a threshold distance from each other are assigned to the same cluster while events that are outside the threshold distance from each other are assigned to different clusters.).

	As per claim 7, Kim-Kushman disclose the computer-implemented method of claim 1, wherein the segmenting comprises splitting the concatenated event streams into a plurality of application traces, each application trace comprising a sequence of one or more events performed within a same application (Kushman: Paras. [0044], [0118] disclose collected actions are split into branch points representing a sequence of events containing trace data associated with a same application.).

As per claim 8, Kim-Kushman disclose the computer implemented method of claim 7, further comprising: clustering the plurality of application traces according to the sequence of the one or more events performed within each respective application trace; and 
labeling each of the plurality of application traces to form a plurality of sequences of labels, wherein the labeling is performed according to the cluster to which the respective application trace is assigned (Kushman: Figs. 2-3 & Paras. [0146]-[0147] discloses labeling each application trace as shown in figures 2-3 according to the merged traces to form a sequence of labels to which the respective application trace is assigned.).

	As per claim 13, Kim-Kushman disclose the computer-implemented method of claim 1, wherein the one or more processes for robotic automation are identified based at least in part on:
a frequency of one or more variants of the clustered traces included in each cluster (Kushman: Para. [0118] discloses a frequency of branch points of the merged traces that indicate different groups of traces.); and
an aggregate weight associated with performing the particular task to which the clustered traces correspond (Kushman: Paras. [0075]-[0078], [0150] disclose using a classifier containing weights associated with performing the particular task to which the merged traces correspond.). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kushman in further view of O’Dowd et al., hereinafter referred to as O’Dowd (US 2018/0101466 A1).

	As per claim 15, Kim-Kushman disclose the computer-implemented method of claim 1 (Kim: Abstract.), 

	However Kim-Kushman do not explicitly disclose “… wherein the segmentation comprises clustering one or more segments according to task type using a sliding event window length N; and
wherein the sliding event window length corresponds to an expected length of traces represented in the plurality of event streams.”
	Further, O’Dowd is in the same field of endeavor and teaches wherein the segmentation comprises clustering one or more segments (i.e., raw events in series) according to task type using a sliding event window length N (O’Dowd: [0212]-[0214] disclose grouping raw events to create a series of summaries according to task types using a sliding event window having N bucket length.); and
wherein the sliding event window length corresponds to an expected length of traces represented in the plurality of event streams (O’Dowd: [0212]-[0214] disclose wherein the sliding event window length corresponds to an expected length of traces represented in the plurality of event streams.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Kim-Kushman and O’Dowd before him or her, to modify the automation system of Kim-Kushman to include the sliding event window feature as described in O’Dowd. The motivation for doing so would have been to improve trace data visualization and processing by providing tools to navigate quickly through potentially large collections of trace data (O’Dowd: [0007].).   

As per claims 16-17, the claim(s) recites analogous limitations to claim(s) 1 above, and
is/are therefore rejected on the same premise.

Allowable Subject Matter
Claims 3-6, 9-12, 14, 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim. 


















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be viewed in the list of cited references.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEET DHILLON whose telephone number is (571)270-5647.  The examiner can normally be reached on M-F: 5am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V. Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PEET DHILLON/Primary Examiner, Art Unit 2488                                                                                                                                                                                                        Date: 07-25-2021